Citation Nr: 0805794	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  07-06 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for post-
traumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968, including honorable service in the Republic 
of Vietnam.  His military occupational specialty was 
ammunition storage.  His decoration and medals do not include 
any that denote combat.  

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which declined to reopen the 
veteran's previously denied claim of service connection for 
post-traumatic stress disorder (PTSD).

The veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
the hearing is associated with the claims file.  

The Board notes that in the July 2006 rating decision, the RO 
found that new and material had not been submitted to reopen 
the claim for service connection for post-traumatic stress 
disorder.  In the December 2006 statement of the case (SOC), 
however, the RO indicated that the claim for service 
connection for post-traumatic stress disorder remained 
denied, and made no mention of new and material evidence.  
Nonetheless, before the Board may consider the merits of a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  "[T]he Board does not have jurisdiction to 
consider a claim which [has been] previously adjudicated 
unless new and material evidence is present, and before the 
Board may reopen such a claim, it must so find."  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further, if the Board finds that new and material evidence 
has not been submitted, it is unlawful for the Board to 
reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Accordingly, the matter appropriately before the 
Board is whether new and material evidence has been presented 
to reopen the previously denied claim of service connection 
for post-traumatic stress disorder.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied entitlement to service connection for post-
traumatic stress disorder in a January 2005 rating decision.  
The veteran was notified of the decision and of his appellate 
rights, but did not appeal the denial.

3.  Evidence received since January 2005 is cumulative or 
redundant of evidence previously considered, and by itself or 
when considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision denying service 
connection for post-traumatic stress disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

2.  Evidence obtained since the January 2005 rating decision 
denying service connection for post-traumatic stress disorder 
is not new and material, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2006 and June 2006 VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was included in both the May 2006 and June 2006 
letters.  

With respect to obtaining new and material evidence, the 
Board finds that an August 2006 VCAA letter met the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claim.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

The notice in compliance with Kent, however, was untimely.  
There was a subsequent adjudication in a December 2006 
Statement of the Case addressing the veteran's claim of 
service connection on the merits.  The Board finds, however, 
that the veteran is not prejudiced as he was given ample time 
to respond to the notice and presented testimony before the 
Board in June 2007 that reflects that he was aware of the 
evidence necessary to substantiate his claim.  Further, the 
Board finds that the purposes of the notice requirements has 
not been frustrated and the error in failing to provide 
notice earlier has not affected the essential fairness of the 
adjudication process because the veteran had actual knowledge 
of what information and evidence is needed to establish his 
claim for service connection, which is evidenced by his 
submissions of in-service stressor statements in support of 
his claim.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007) (VCAA notice errors are presumed prejudicial and 
require reversal unless VA can show error did not affect the 
essential fairness of the adjudication.).  Further, neither 
the veteran, nor his representative has contended that the 
veteran's notice was inadequate.  As actual knowledge of the 
veteran's procedural rights and evidentiary requirements has 
been demonstrated, and as he has been provided with a 
meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In June 2007, the 
veteran appeared and testified at a Travel Board Hearing at 
the St. Petersburg RO.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file.  

The Board has considered the holding of Tetro v. Gober, 14 
Vet .App. 110 (2000), and other cases, wherein the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA has a duty to request information and pertinent records 
from other Federal agencies, and records that are not in the 
custody of a Federal agency, when on notice that such 
information exists.  However, the duty to assist a veteran by 
obtaining records to support his claim still rests upon the 
veteran having identified them as relevant or requesting that 
VA obtain such records.  38 C.F.R. § 3.159(c)(3).  The 
veteran has not identified the past work-related psychiatric 
records as relevant to a verifiable stressor, nor has he 
identified Supplemental Security Income (SSI) records as 
relevant to his claim for the same reason.  As the veteran 
has not identified their relevance, the Board finds that a 
remand to obtain these records is not necessary.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

In January 2005, the RO denied service connection for post-
traumatic stress disorder finding no verified in-service 
stressor upon which to grant service connection.  The veteran 
was advised of the denial of benefits and of his appellate 
rights, but did not appeal the decision.  As such, it became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to an application submitted in March 2006, the 
veteran seeks to reopen his previously denied claim of 
service connection for post-traumatic stress disorder.  
Generally, where prior RO decisions have become final, they 
may only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to claims which 
have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  New and material evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  If, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of his alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements. Cohen v. Brown, 10 
Vet. App. 128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

"Just because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  "The BVA [is] not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The evidence of record at the time of the January 2005 rating 
decision included the veteran's service medical and personnel 
records and a November 2004 VA examination report.  During 
his VA examination, the veteran was diagnosed as having post-
traumatic stress disorder without an identifiable stressor 
listed.  At the time of the examination, the veteran reported 
that he was in action in Saigon and Long Ben [sic] with the 
third battalion.  He stated that he saw dead bodies and body 
parts, and that he was there during the Tet Offensive.  

The January 2005 rating decision included recognition that 
the veteran was in-country Vietnam from January 12, 1968, to 
September 15, 1968.  His specialty of ammunition storage was 
noted, and that there was no indication of any combat awards 
or decorations in the file.  The stressor information of 
record at the time was not substantiated by the service 
personnel records, which also did not corroborate the 
veteran's presence as a participant in the Tet Offensive.     

Since the January 2005 rating decision, the evidence of 
record includes, the veteran's stressor statements, hearing 
testimony, and VA treatment records.  

In the veteran's June 2006 stressor statement, he recalled an 
officer being killed by 122 millimeter (mm) mortar rounds.  
Additionally, he recalled attempting to kill someone before 
they had the chance to kill him.  He reported observing 
truckloads of dead bodies pass on the highway.  He also 
advised that he was present during the Tet Offensive.  The 
veteran noted that he could not remember the names of those 
killed as he tried to forget.  

VA treatment records, dated from October 2002 to December 
2006, reflect the veteran's post-service mental health 
treatment.  In a December 2005 treatment note, the veteran 
advised that he was a combat veteran in Vietnam and 
experienced depression, insomnia and confusion since service 
separation.  He reported flashbacks and nightmares related to 
service.  He recalled seeing a truckload of people being 
blown up and he remembered being shot at while guarding and 
patrolling in Vietnam.  The veteran advised that in 1980 he 
underwent treatment with a psychiatrist through his employer.  
During his VA treatment, the veteran was diagnosed as having 
post-traumatic stress disorder without any verified stressors 
noted.  

In the veteran's July 2006 stressor statement, he noted that 
so may things happened to him while serving in Vietnam, and 
upon his return, he "gave up" on life.  He again noted 
seeing dead bodies hanging and truckloads of bodies going 
down the highway.  The veteran advised that he continued to 
have sleeping problems since service separation and had 
either tried to forget or had already forgotten.  He noted 
that an officer died from a 122 mm rocket that hit as the 
officer slept.  

The veteran submitted another stressor statement in November 
2006.  He recalled the Tet Offensive and how he fired over 
sand bags when he was under a bunker.  He stated that during 
the Tet Offensive, it was "a living hell."  The veteran 
noted that he could not remember the names of those killed 
and he did not want to think of the names.  

At his June 2007 Travel Board Hearing, the veteran testified 
that his unit was attacked a couple times during the Tet 
Offensive.  He recalled dead bodies hanging around the base 
for days and truckloads of bodies passing on the highway.  He 
recalled ammunition pad blowing up in his presence and mortar 
rounds dropping near him.  The veteran testified that he had 
difficulty finding and keeping employment due to his 
difficulty in following directions.  The veteran advised that 
he has spent years trying to cover up his memories of Vietnam 
and could not recall much.  He recalled hearing a big 
explosion while in the barracks and seeing 122s dropping-
including one that dropped upon an officer's barracks.  He 
testified that he smelled burning flesh and continues to 
smell it. 

In testimony, the veteran's representative stated that there 
may be additional evidence to submit.  There were references 
made to psychiatric treatment through the veteran's 
employment.  The veteran has not submitted any evidence.  
Further, there was some reference made to the veteran's SSI 
disability, but, as noted above, there is no testimony as to 
its relevance to a verifiable stressor.  

Following a complete and careful review of the record, the 
Board finds that evidence obtained since January 2005 is new, 
in that it was not previously before agency decision-makers 
when deciding the original claim.  The evidence, however, is 
not material because it does not speak to an unestablished 
fact necessary to substantiate the claim-specifically, 
whether there is sufficient evidence of a verifiable in-
service stressor.  

Initially, the VA medical reports that contain a diagnosis of 
post-traumatic stress disorder, while new in that they were 
not previously of record, are cumulative of previous evidence 
that already reflected that diagnosis without a verified 
stressor.  None of the VA treatment reports identify a 
specific stressor that resulted in the veteran's post-
traumatic stress disorder diagnosis.  

The stressor evidence submitted since the prior denial, 
including the hearing testimony, merely notes general 
occurrences while in service.  The earlier final denial by 
the RO was based upon lack of specificity of the stressor 
information so as to allow verification.  See Fossie v. West, 
12 Vet. App. 1, 6-7 (1998) (there was no duty to assist where 
veteran's statements concerning in-service stressors were too 
vague to refer to the U. S. Army and Joint Services Records 
Research Center).     Since the prior denial, the stressor 
information is essentially cumulative of information from the 
prior denial.  As such, new and material evidence has not 
been submitted in this regard.    

New and material evidence has not been received since the 
RO's July 2006 decision; thus, the claim is not reopened.  
See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156


ORDER

New and material evidence having not been obtained, the claim 
of entitlement to service connection for post-traumatic 
stress disorder is not reopened and remains denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


